Citation Nr: 0309822	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-19 812A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected defective hearing in the left ear.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently rated 10 percent disabling. 




ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The veteran had additional subsequent service 
in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran, in a statement received in February 2003, 
withdrew his appeal for a higher initial rating for his 
service-connected diabetes mellitus.  38 C.F.R. § 20.204(b) 
(2002).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  On VA audiometric examination in March 2002, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 54 
decibels and left ear speech recognition ability was 84 
percent (Level II); for rating purposes, the veteran's 
nonservice-connected right ear is assigned a Level I 
designation for normal hearing acuity.

3.  The veteran has persistent or recurrent tinnitus.




CONCLUSIONS OF LAW

1.  The criteria are not met for the assignment of a 
compensable rating for the service-connected defective 
hearing in the left ear.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 
(2002).

2.  The criteria are not met for a rating higher than 10 
percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.87a, Diagnostic Code 6260 (as 
in effect either prior to or on and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In December 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claims, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claims.  The RO also issued a supplemental 
statement of the case in April 2002, citing the regulations 
pertaining to the VCAA.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Rating Claims

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, as here, the 
veteran is requesting higher ratings for disabilities that 
were service connected many years ago, his present level of 
functional impairment is of primary concern.  So his more 
recent medical records are the most relevant evidence.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Defective Hearing in the Left Ear

The evaluation of unilateral defective hearing range from 
noncompensable to 10 percent is based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity to Level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. §§ 
3.383, 4.85 including Diagnostic Code 6100 (2002).

In the present case, during the veteran's period of active 
duty for training in September 1976, he developed a high 
frequency sensorineural hearing loss in his left ear due to 
mortar fire.  

On VA audiological evaluation in January 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
45
70
80
51
LEFT
10
25
30
65
32

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.

On VA audiological evaluation in March 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
55
60
80
53
LEFT
10
40
70
95
54

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.

Absent the presence of total deafness in both ears, the 
veteran's nonservice-connected right ear is considered to 
have Level I (i.e., normal) hearing for rating purposes.  
See 38 C.F.R. §§ 3.383, 4.85 (2002).  And when the pure tone 
threshold average and speech recognition score for his left 
ear for the latest, and more favorable, VA examination are 
applied to Table VI, the resulting numeric designation of 
impairment is Level II.  So when these numeric designations 
for the right and left ears are then applied to Table VII, 
the percentage of evaluation for hearing impairment is 0 
percent (noncompensable).  The threshold minimum requirements 
for an alternative rating pursuant to C.F.R. § 4.86 are not 
met in this case.  So that regulation-even though revised on 
June 10, 1999, to allow a different method of rating for 
exceptional patterns of hearing impairment, simply does not 
apply.  See Karnas, 1 Vet. App. at 312-13.

In his written statements and oral testimony, the veteran has 
alleged that his hearing loss is more severe than 0 percent.  
The Board sympathizes with his situation.  However, the Board 
is bound by VA law and regulation to rating his hearing loss 
disability based on the specific requirements of the hearing 
loss tables discussed above.  And the application of these 
tables to the results of the hearing evaluations mentioned is 
a very "mechanical" (i.e., nondiscretionary) process.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Because he 
is a layman, he simply has no competence to give a medical 
opinion, himself, on the severity of his hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither do 
the other lay friends, fellow serviceman, and coworkers who 
submitted statements on his behalf.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than zero 
percent for the defective hearing of the left ear, so the 
benefit-of-the-doubt doctrine does not apply and the appeal 
must be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).

Tinnitus

During the veteran's period of active duty for training in 
September 1976, he developed tinnitus due to mortar fire.  A 
VA examination was conducted in December 1976.  The veteran 
complained of a continuous ringing sound in his left ear.  
The final diagnosis was acoustic trauma of the left ear.  

A December 1977 rating decision granted service connection 
for acute trauma of the left ear with high frequency hearing 
loss and assigned a 10 percent rating under Diagnostic Code 
6299-6260.  

In December 1997, the veteran requested an increased rating 
for his service-connected conditions.  In a January 1998 
decision, the RO recharacterized the condition as two 
disabilities, tinnitus due to acute trauma, rated 10 percent 
disabling, and defective hearing of the left ear, rated 0 
percent disabling; both effective to September 1976.  In 
audiological examinations conducted in January 1998 and March 
2002, the veteran complained of constant bilateral tinnitus.  

As alluded to earlier, on June 10, 1999, during the pendency 
of this appeal, changes were made to the schedular criteria 
for evaluating the severity of disabilities involving the 
ears and other sense organs.  See 64 Fed. Reg. 25,202-25,210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The revisions 
included tinnitus.  In addition, the Court of Appeals for 
Veterans Claims invalidated that portion of 38 C.F.R. 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999), 
which provided a 10 percent disability rating for tinnitus 
resulting from head injury, concussion, or acoustic trauma.  
Where application of the pre-June, 10, 1999, rating criteria 
is necessary, the only remaining requirement for the award of 
a 10 percent disability rating is persistent tinnitus.  
Wanner v. Principi, 17 Vet. App. 4 (2003).  The revised 
criteria effective on and after June 10, 1999 removed the 
requirements that tinnitus be a symptom of either head 
injury, concussion, or acoustic trauma, and that it be 
"persistent." Instead, under the revised criteria, a maximum 
10 percent evaluation is warranted for "recurrent" tinnitus.  
So the Board must consider both the former and revised 
criteria in deciding this case and apply the version that is 
most favorable to the veteran.  See Dudnick v. Brown, 10 Vet. 
App. 79, 80 (1997).  However, the veteran is already 
receiving the highest possible rating under either the old or 
new criteria.  So neither version is more favorable.  See 
Karnas, 1 Vet. App. at 312-13.

Although the veteran was originally rated for acoustic trauma 
of one ear, that condition was recharacterized as tinnitus.  
And regarding the question of whether he should receive 
separate ratings for his tinnitus (for each ear), 
as diagnosed by the current VA examinations, VA recently 
amended 38 C.F.R. § 4.87, Code 6260, to expressly preclude 
this.  The amendment was effective on June 13, 2003.  The new 
rule codifies a long-standing VA practice that only a single 
10 percent rating will be assigned for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or 
somewhere else in the head.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the tinnitus, so the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).




ORDER

An increased rating for the service-connected defective 
hearing in the left ear is denied.

An increased rating for tinnitus is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

